Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2022

                                     No. 04-22-00259-CR

                       EX PARTE Juan Gabriel Colorado CARRILLO,

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10367CR
                         Honorable Roland Andrade, Judge Presiding


                                        ORDER
      Appellant has filed a motion for a 30-day extension of time to file his appellant’s brief.
We grant in part the motion and order appellant’s brief filed by July 11, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court